ORDER

PER CURIAM.
This is an appeal from a judgment in the Circuit Court of the City of St. Louis. Ronald E. Armstrong was found guilty in a jury trial of possession of a controlled substance in violation of Section 195.202 RSMo 1994 and sentenced to a term of ten years in the Missouri Department of Corrections.
We have read the briefs and reviewed the legal file and transcript. We find no error of law and no jurisprudential purpose will be served by an extended written opinion. Judgment is affirmed in accordance with Rule 30.25(b).